Order, Supreme Court, New York County (Rolando T. Acosta, J), entered August 24, 2006, which granted defendants’ motion to stay plaintiffs legal malpractice action pending arbitration, unanimously affirmed, with costs.
The court properly granted defendants’ motion to stay plaintiffs action alleging, inter alia, legal malpractice on the part of defendants. When it retained the services of defendants, the commercially sophisticated plaintiff executed an engagement letter clearly advising it that any and all disputes between the parties were to be resolved at arbitration. The arbitration provision was clear and unambiguous, and not violative of public policy (see Nasso v Loeb & Loeb, LLP, 19 AD3d 465 [2005], lv dismissed 8 NY3d 827 [2007]; and see Matter of Derfner & Mahler v Rhoades, 257 AD2d 431 [1999]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur—Tom, J.P., Mazzarelli, Marlow, Nardelli and McGuire, JJ.